           Case 1:18-cv-12125-JGK Document 40 Filed 07/11/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
IMRAN SIDDIQUI,                                            :    No. 18 Civ. 12125 (JGK) (RWL)
                                                           :
                                    Plaintiff,             :
                                                           :    NOTICE OF APPEAL
          -against-                                        :
                                                           :
                                                           :
ATHENE HOLDING LTD.,                                       :
                                                           :
                                    Defendant.             :
-----------------------------------------------------------x

        PLEASE TAKE NOTICE that Imran Siddiqui (“Siddiqui”), the plaintiff in the above-

captioned action, hereby appeals to the United States Court of Appeals for the Second Circuit

from (1) the Memorandum Opinion and Order dated June 26, 2019 and entered on June 27,

2019, which granted Defendant Athene Holding Ltd.’s motion to dismiss and directed the Clerk

to enter judgment dismissing Siddiqui’s Amended Complaint with prejudice, and (2) the

Judgment dated July 9, 2019 and entered on July 9, 2019, which dismissed Siddiqui’s Amended

Complaint with prejudice and closed the above-captioned action.

Dated: New York, New York
       July 11, 2019                                           Respectfully submitted,
                                                               O’BRIEN LLP

                                                               By: s/ Sean R. O’Brien
                                                                  Sean R. O’Brien, Esq.
                                                                  Sara A. Welch, Esq.
                                                                  900 Third Avenue, 18th Floor
                                                                  New York, New York 10022
                                                                  Tel: (212) 729-9243
                                                                  Fax: (646) 205-3071
                                                                  sobrien@obrienllp.com
                                                                  swelch@obrienllp.com

                                                                  [Co-counsel listed on next page]
Case 1:18-cv-12125-JGK Document 40 Filed 07/11/19 Page 2 of 2



                                    ARKIN SOLBAKKEN LLP
                                    Lisa C. Solbakken, Esq.
                                    Thomas G. O’Brien, Esq.
                                    900 Third Avenue, 18th Floor
                                    New York, New York 10022
                                    Tel: (212) 333-0200
                                    Fax: (212) 333-2350
                                    lsolbakken@arkin-law.com
                                    tobrien@arkin-law.com

                                    Attorneys for Plaintiff Imran Siddiqui




                           2
